 

Exhibit 10.15

SECOND AMENDMENT TO LEASE

This SECOND AMENDMENT TO LEASE (this “Amendment”) is entered into and effective
as of the 26th day of May, 2017 (the “Second Amendment Effective Date”) by and
between WHETSTONE RIVERWORKS HOLDINGS, LLC, a Delaware limited liability
company, as landlord (“Landlord”), as successor-in-interest to Farley White
Aetna Mills, LLC and Riverworks Watertown Holdings, LLC, having an address for
purposes hereof at One Market Plaza, Spear Tower, Suite 4125, San Francisco,
California 94105, and MIMECAST NORTH AMERICA, INC., a Delaware corporation, as
tenant (“Tenant”), having an address for purposes hereof at 480
Pleasant  Street, Watertown,  Massachusetts 02472.

WITNESSETH:

WHEREAS, Landlord and Tenant are the present parties to that certain Lease dated
November 12, 2012 (the “Original Lease”), as affected by (i) that certain
Commencement Date Agreement executed  by Landlord  and Tenant on or about June
6, 2013 (the “Confirmation”), and (ii) that certain First Amendment to Lease
dated as of October 19, 2015 (the “First Amendment”, and together with the
Original Lease and the Confirmation, the ‘‘Existing Lease”) pursuant to which
Landlord leases to Tenant and Tenant leases
from  Landlord  a  portion  of  the  First  Floor and Mezzanine Level of the
Building located  at  480  Pleasant  Street,  Watertown,  Massachusetts,
designated as Suite C-10 (containing approximately 33,669 Rentable Square Feet)
and Suite B-100 (containing approximately 10,501 Rentable Square Feet), together
containing approximately 44,170 Rentable  Square  Feet (as  more-fully
described  in the  Lease, the “Premises”); and

WHEREAS, all initial capitalized terms used and not otherwise defined in this
Amendment shall  have the meaning ascribed  to such terms in the Existing Lease;
and

WHEREAS, Landlord and Tenant desire to enter into this Amendment in order to
amend certain terms and provisions contained in the Lease regarding Landlord’s
approval of subleasing by Tenant and Landlord’s cancellation and termination
rights in connection therewith.

NOW, THEREFORE, for good and valuable consideration, and in consideration of the
mutual agreements contained in this Amendment, Landlord and Tenant hereby agree
and amend the Existing  Lease  as follows:

1.Recital .   The above recitals are incorporated  herein  by this reference.

2.Lease. As of the Second Amendment Effective Date, all references to the
“Lease” both in this Amendment and in the Existing Lease shall mean and refer to
the Existing Lease, as amended  and  affected by this Amendment.

3.Amendments to Landlord Cancellation and Termination Rights. Reference is
hereby made to Section 6.3(e) of the Original Lease. Notwithstanding anything
contained therein to the contrary: (a) with respect to any proposed Transfer by
Tenant, Landlord shall be entitled to exercise the cancellation and termination
rights set forth in said Section 6.3(e) for a period of twenty­one (21) days
from and after the date upon which Tenant delivers to Landlord all of the
information and documentation described in Section 6.3(c) of the Original Lease,
together with a bona fide term sheet or letter of intent executed by both Tenant
and its proposed transferee setting forth all the material terms of the proposed
Transfer (including, without limitation, the rent, lease term, and any proposed
tenant improvement allowance, free rent period or other financial concessions);
(b) in the event Landlord exercises its cancellation and termination option with
respect to any proposed Transfer, the effective date of such cancellation and
termination shall be the date upon which Tenant would be required to deliver
possession of the Premises or applicable portion thereof to its proposed
transferee.

- 1 -

--------------------------------------------------------------------------------

 

4.Landlord Termination Right. Notwithstanding anything contained in the Existing
Lease to the contrary and without limiting any of Landlord’s rights under
Section 6.3(e) of the Lease as amended hereby, Landlord shall have the right to
terminate the Lease upon thirty (30) days' prior written notice to Tenant (the
“Early Termination Notice”) specifying the effective date for such termination
(the “Early Termination Date”), provided, however, that (a) the Early
Termination Date shall not be earlier than January 30, 2018 (as the same may be
extended by Tenant as provided in the following clause (b), the “Inside Early
Termination Date”) and (b) Tenant shall have the right, exercisable by notice
delivered to Landlord on or before October 31, 2017, to extend the Inside Early
Termination Date to February 28, 2018. In the event that Tenant timely delivers
such notice and Landlord has previously delivered an Early Termination Notice
specifying an effective date of termination which is prior to February 28, 2018,
then the effective date of termination hereunder shall be extended to February
28, 2018. In the event Landlord exercises the termination right set forth in
this Section 4, then, notwithstanding anything contained in the Existing Lease
to the contrary, the Lease shall terminate and expire on the Early Termination
Date set forth in the Early Termination Notice as if such date were the
Expiration Date for all purposes under the Lease, without penalty or fee to
Tenant. Notwithstanding anything contained in this Section 4 to the contrary, in
the event Landlord exercises its termination right hereunder, Landlord shall be
bound by the terms of any sublease of a portion of the Premises hereafter
consented to in writing by Landlord, subject to and in accordance with its
terms.

5.Additional Terms for Landlord Consent to Transfers. In addition to the reasons
set forth in the Existing Lease, Tenant agrees that it shall be reasonable for
Landlord to withhold its consent to any proposed Transfer in circumstances where
the proposed transferee (a) would operate a call center, credit
processing  center, or similar operation in any material portion of the
Premises,   or (b) could reasonably be expected to increase Operating Expenses
or wear and tear on the Building.

6.Brokers. Landlord and Tenant each represent to the other that it has not dealt
with any broker or agent in connection with the negotiation or execution of this
Amendment, other than Newmark Grubb Knight Frank, representing Landlord, and
Cushman & Wakefield of Massachusetts, Inc., representing Tenant. Tenant and
Landlord shall each indemnify the other against all costs, expenses, attorneys'
fees, liens and other liability arising from its own breach of the foregoing
representation and for any commissions or other compensation claimed by its
broker as due and owing on account of this Amendment.

7.Termination of Expansion and Extension Rights. Landlord and Tenant hereby
agree that the terms and provisions contained in Section 10.21 (Right of First
Offer), Section 10.22 (Expansion Space) and Section 10.23 (Option to Extend) of
the Lease are hereby deleted from the Lease in their entirety and of no further
force or effect.

8.Miscellaneous. Landlord and Tenant hereby acknowledge and agree that, except
as specifically amended by the terms of this Amendment, all of the terms,
covenants and provisions of the Existing Lease are hereby ratified and confirmed
and shall remain in full force and effect. Tenant hereby certifies, represents
and warrants to Landlord that, to the best of Tenant’s knowledge and as of the
Second Amendment Effective Date, (a) Landlord is not in default under the
Existing Lease, and (b) no state of fact or condition exists which, upon either
the passage of time and/or the giving of notice, could give rise to a default of
Landlord under the Existing Lease. This Amendment may be executed in two (2) or
more counterparts, and by the exchange of facsimile or other electronic
signatures with the same force and effect as original ink signatures. When each
party has signed and delivered at least one (I) such counterpart, each
counterpart shall be deemed an original, and, when taken together with the other
signed counterparts, shall constitute one Amendment, which shall be binding upon
and effective as to Landlord and Tenant as of the Second Amendment Effective
Date. Each of Landlord and Tenant hereby represents and warrants to the other
that the individual(s) executing this Amendment on their respective behalf are
duly authorized to do so, and that such authorization remains in full force and
effect and has not been modified or  revoked.

- 2 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date first above-written.

 

LANDLORD:

 

TENANT:

WHETSTONE RIVERWORKS HOLDINGS, LLC,

 

MIMECAST NORTH AMERICA, INC.,

a Delaware limited liability company

 

a Delaware corporation

 

By:

/s/ Rajin S Patel

 

By:

/s/ Joe Freitas

 

Name:

 

Rajin S Patel

 

 

Name:

Joe Freitas

 

 

Title:

 

President

 

 

Title:

SVP, Human Resources

 

 

- 3 -